DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 12/22/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 12/22/2021. In particular, newly added claim 15 recites subject matter not previously presented. Thus, the following action is properly made final. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bold et al (WO 2005/019373, see English language equivalent US 2006/0258043).



Regarding claim 15, Bold et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that r is one (1) when Do1 is N. The reference discloses that the integers p, p’, q and q’ are zero (0) ([0074]-[0075] and [0077]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,385,263 (US ‘263).  



    PNG
    media_image1.png
    333
    596
    media_image1.png
    Greyscale
, 
identical to that recited in instant claim 7. Thus, the only difference between claim 9 of US ‘263 and the instant claim is that claim 9 of US ‘263 recites an organic light emitting diode comprising the heteroleptic complex, while the instant claims are drawn to the heteroleptic complex itself. Thus, the claims of US ‘263 encompass the instant claims.

Claims 1-4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,385,263 (US ‘263).  

Claim 1 of US ‘263 recites a heteroleptic carbene complex of general formula (Ii) comprising two (2) difference carbene ligands (IIa) and (IIb):

    PNG
    media_image2.png
    302
    608
    media_image2.png
    Greyscale
,
where ligand (IIa)

    PNG
    media_image3.png
    278
    380
    media_image3.png
    Greyscale

is:

    PNG
    media_image4.png
    311
    131
    media_image4.png
    Greyscale
.
Thus, the ligand is encompassed by the carbene ligand (II) and the second carbene ligand (IIb) recited in instant claims 1-4 and 6.


Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

Applicants argue that the Examiner has failed to recognize that the structure of the genus disclosed by Bold is exceptionally broad, while the expressly described species is significantly narrower than the genus, i.e. the expressly described species within Bold only exemplifies homoleptic complexes. However, firstly the fact that the reference only exemplifies homoleptic complexes does not obviate the fact that the disclosure of the reference encompasses heteroleptic organometallic complexes. As set forth in the previous Office Action and maintained in the rejections above Bold et al discloses a transition metal complex given by formula (I):

    PNG
    media_image5.png
    115
    167
    media_image5.png
    Greyscale
,
where ‘carbene’ is a carbine ligand, L is a nonionic or dianionic ligand, and K is a monodentate or bidentate ligand; m is zero (0) or more; and o is zero (0) or more. Paragraph [0014] of the reference discloses that n is at least one (1) and when n is greater than one (1) the carbene ligand in the complex can be identical or different. In light of this disclosure in the reference, it is clear that the complex disclosed by the reference is not required to be homoleptic. To that end it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Secondly, it is noted that it is the Examiner’s 

Applicants argue that Bold fails to teach any complex having a substituent at Y3 other than an aryl group.  However, the fact that the reference does not exemplify a metallic complex where Y3 is not an aryl does not obviate the fact that Paragraph [0047] of the reference discloses that Y3 can ben hydrogen, alkyl, aryl etc. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that the number of species within the described genus of Formula II included more than 1 million ligands, which further does not account for the many combinations having 2 different or 3 different ligands within a carbene complex. However, as discussed above, it is the Examiner’s position that the reference does not disclose a genus, but rather explicitly discloses substituents and structures encompassed by the present claims. Accordingly, it is the Examiner’s position, absent evidence to the contrary, that it would have been obvious to one of ordinary skill in the art to selected any of the substituents and structures disclosed by the reference including those claimed and thereby arrive at the claimed heteroleptic complexes with a reasonable expectation of success.

Applicants argue that the scope and content of Bold is incredibly vast and with no specific teaching or motivation to select a heteroleptic carbene complex, one of ordinary skill in 

Applicants argue that for one of ordinary skill in the art to have identified the compounds of the instant invention based on the disclosure of Bold, undue experimentation would be required, which is impermissible. However, it is noted that undue experimentation is applicable to issues of enablement not whether or not the compounds disclosed by Bold can be envisioned by one of ordinary skill in the art. 

Applicants argue that while Bold teaches that the carbene complexes can be different, the reference does not explicitly disclose a heteroleptic complex and nowhere does Bold disclose that the ligand complex has at least a different Y3 in the carbene ligands. However, firstly as discussed above, the fact that the reference only exemplifies homoleptic complexes does not obviate the fact that the disclosure of the reference encompasses heteroleptic organometallic complexes. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Secondly, as discussed above, the fact that the reference does not exemplify a metallic complex where Y3 is not an aryl does not obviate the fact that Paragraph [0047] of the reference discloses that Y3 can ben hydrogen, alkyl, aryl etc. Thus, it is noted that “applicant must look to In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that the Examiner has incorrectly determined the level of skill in the art – the prior art should be evaluated from the standpoint of the hypothetical person having ordinary skill in the art at the time the invention was made.  However, as discussed above, it is the Examiner’s position absent evidence to the contrary that one of ordinary skill in the art would be able to select any of the substituents and structures disclosed by the reference including those claimed and thereby arrive at the claimed heteroleptic complexes with a reasonable expectation of success.

Applicants argue that Bold establishes the level of skill in the art at the time the invention was made and demonstrated that one of ordinary skill would not look to select a heteroleptic complex out of a broad genus of complexes described by Bold. However, firstly it is noted that the reference itself recognizes that the organometallic complex can have heteroleptic ligands. As discussed above the reference discloses formula (I):

    PNG
    media_image5.png
    115
    167
    media_image5.png
    Greyscale
,
where ‘carbene’ is a carbine ligand, L is a nonionic or dianionic ligand, and K is a monodentate or bidentate ligand; m is zero (0) or more; and o is zero (0) or more. Paragraph [0014] of the reference discloses that n is at least one (1) and when n is greater than one (1) the carbene ligand 

Applicants argue that at the time of the invention, a skilled artisan would have no knowledge that carbene complexes, other than the complexes exemplified by Bold would have electroluminescent properties, because Bold demonstrates for the first time that homoleptic carbene complexes have electroluminescent properties. However, as discussed above, the reference itself recognizes that the disclosed carbene complexes can be heteroleptic. The fact that the reference only exemplifies homoleptic carbene complexes possessing electroluminescent properties does not obviate the fact that the disclosure of the reference encompasses heteroleptic complexes. To that end it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that Bold does not describe how carbene ligand in a heteroleptic complex are different, nor if only one or if each of the ligands are different. However, as discussed above, the reference itself recognizes that the carbene complexes can be heteroleptic 

Applicants argue that each of the exemplified complexes in Bold is homoleptic, and one of ordinary skill in the art would find no teaching in Bold to make a heteroleptic complex where specifically Y3 is different. However, firstly the fact that the reference only exemplifies homoleptic complexes does not obviate the fact that the disclosure of the reference encompasses heteroleptic organometallic complexes. Secondly, as discussed above, the fact that the reference does not exemplify a metallic complex where Y3 is not an aryl does not obviate the fact that Paragraph [0047] of the reference discloses that Y3 can ben hydrogen, alkyl, aryl etc. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that one of ordinary skill in the art could only arrive at the presently claimed compounds using the teachings of Bold by knowledge from Applicants’ disclosure or through undue experimentation and not based on the teaching of Bold alone. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the instantly claimed compounds were obtained explicitly based on the disclosure of Bold itself. That is, it is the Examiner’s position absent evidence to the contrary, that it would have been obvious to one of ordinary skill in the art to selected any of the substituents and structures disclosed by the reference including those claimed and thereby arrive at the claimed heteroleptic complexes with a reasonable expectation of success. Secondly, as discussed above it is noted that undue experimentation is applicable to issues of enablement not whether or not the compounds disclosed by Bold can be envisioned by one of ordinary skill in the art.

As evidence of unexpected results of the instantly claimed heteroleptic complexes, Applicants point to the comparison of the homoleptic compound from Bold (see Page 54 of the instant Specification), i.e.

    PNG
    media_image6.png
    171
    164
    media_image6.png
    Greyscale

and compare this compound to the following heteroleptic compound (Compound K III, see Page 54 of the instant Specification), i.e.

    PNG
    media_image7.png
    181
    185
    media_image7.png
    Greyscale
.
The Table on Page 55 of the instant Specification presents data obtained for this inventive compound. Page 21 of the Remarks filed on 12/22/2021 present results obtained for the comparative and inventive compounds. Firstly should be noted that the instant Specification does not present data for the comparative compound. Secondly, it should be noted comparative data for these wo compound was filed in the form of 37 C.F.R. 1.32 Declaration filed on 3/28/2012 in the parent application (12/296,112, now U.S. Patent 10,385,263) and the data presented in the Declaration are different from that presented on Page 21 of the Remarks filed on 12/22/2201 in the instant application. Clarification is requested regarding the discrepancy between the data presented in the instant Remarks and the Declaration filed in the parent application.
	Despite the discrepancy in the data, it is the Examiner’s position that Applicants’ arguments regarding unexpected results are not found to be persuasive given that Applicants only point to a single point of comparison. That is, the instant claims encompass innumerable heteroleptic compounds, while the compound of the instant disclosure is but one compound encompassed by the present claims. Therefore, it is unclear if the properties such as CIE, photometric efficiency, etc., obtained for the inventive heteroleptic compound are indicative of all compound encompassed by present claims or only for the particularly exemplified inventive compound.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767